J-S45030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DENNIS CHEMIL HARRIS                       :
                                               :
                       Appellant               :      No. 1174 MDA 2017


             Appeal from the Judgment of Sentence June 27, 2017
                 in the Court of Common Pleas of York County
              Criminal Division at Nos.: CP-67-CR-0002994-2016
                            CP-67-CR-0006791-2015


BEFORE:      PANELLA, J., OTT, J., and PLATT*, J.

DISSENTING MEMORANDUM BY PLATT, J.:                   FILED OCTOBER 01, 2018

       I respectfully dissent.      I would affirm on the basis of the trial court

opinion. (See Trial Court Opinion, 1/12/18, at 14-23).1 Supplying numerous

specific examples, the trial court reasoned that Appellant forfeited his right to

counsel by his misconduct and obstructive behavior. “Pa.R.Crim.P. 121 and

its colloquy requirements do not apply to situations where forfeiture is found.”

Commonwealth v. Lucarelli, 971 A.2d 1173, 1179 (Pa. 2009). Forfeiture




____________________________________________


1 I note for the sake of completeness, that this Court previously affirmed the
judgment of sentence for Appellant’s coconspirator, Stanley Riddic, who raised
different claims on appeal, but engaged in similar dilatory conduct. See
Commonwealth v. Riddic, No. 1214 MDA 2017 (Pa. Super. 2018)
(unpublished memorandum).
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S45030-18


may result from the defendant’s “extremely serious misconduct” or “extremely

dilatory conduct.” Id.

      To hold otherwise would permit a recalcitrant defendant to engage
      in the sort of obstructive behavior that mandates the adoption of
      the distinction between forfeiture and waiver in the first instance.
      Should an unrepresented defendant choose not to engage in the
      colloquy process with the trial court, were there no provision for
      forfeiture of counsel, that defendant could impermissibly clog the
      machinery of justice or hamper and delay the state’s efforts to
      effectively administer justice. Such a result would be untenable.

Id.
      Here, I conclude that the trial court amply established forfeiture,

eliminating any requirement for the waiver colloquy.

      Accordingly, I respectfully dissent.




                                     -2-